Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 19, 2018

                                     No. 04-17-00596-CV

                  REGENT CARE CENTER OF SAN ANTONIO, L.P.,
                                 Appellant

                                                v.

                       Robert H. DETRICK and Carolyn Dart Detrick,
                                       Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-19462
                         Honorable Richard Price, Judge Presiding


                                        ORDER
      The Appellant’s Unopposed Motion to File Amended Brief and Unopposed Motion to
Exceed Word-Count Limitation are GRANTED.

      Entered on this 19th day of July, 2018.

                                                                        PER CURIAM



ATTESTED TO:___________________________
                     Keith E. Hottle,
                     Clerk of Court